Citation Nr: 1121880	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1959.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2009 and April 2010.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the RO's denial of entitlement to service connection for a right hip disorder.  Thereafter, the case was returned to the Board for further appellate action.

In March 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A right hip disorder, diagnosed primarily as degenerative arthritis and avascular necrosis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related thereto.  


CONCLUSION OF LAW

A right hip disorder, diagnosed primarily as degenerative arthritis and avascular necrosis, is not the result of disease or injury incurred in or aggravated by service, nor may degenerative arthritis of the right hip be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a right hip disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2004, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by VA from May 1975 to April 2010; records reflecting his treatment at Tampa General Hospital from August 1991 to March 1994; the transcript of a July 2006 hearing held at the RO before a VA Decision Review Officer; and the transcript of the March 2009 hearing before the undersigned Veterans Law Judge. 
In August 2004, July 2009, and April 2010, VA examined the Veteran to determine the nature and etiology of any right hip disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

The foregoing law and regulations, notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Facts and Analysis

During his hearings, the Veteran testified that he had a right hip disorder, diagnosed primarily as avascular necrosis and degenerative arthritis.  He stated that they were related to service or to his pes planus for which service connection has already been established.  Therefore, he maintained that service was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his symptoms, such as  chronic right hip pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Such an assertion is not inherently incredible.  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.   38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records, as well as the reports of his November 1956 service entrance examination and his December 1959 service separation examination, are negative for any complaints or clinical findings of a right hip disorder of any kind.  Indeed, during his service separation examination, it was noted that his lower extremities and spine and other areas of the musculoskeletal system were normal.  A chronic, identifiable right hip disorder, diagnosed primarily as avascular necrosis and degenerative arthritis, was not manifested until November 1993, when they were noted on VA x-rays.  That was approximately 34 years after his separation from service, and there is no competent evidence on file to corroborate his assertion that his right hip disorder had its onset in service.  In this regard, the post-service records reflecting his VA treatment from 1975 to 2010 and those reflecting his treatment at the Tampa General Hospital from August 1991 to March 1994 are completely negative for a nexus to service.  

Had the Veteran been experiencing right hip problems in or after service, it is reasonable to expect that he would have reported it before the passage of 34 years.  After all, he had been treated on many occasions in service for various other disabilities.  Moreover, he had filed a successful claim of entitlement to service connection for other disabilities as early as 1962.  That he did not seek treatment for a right hip disorder in service or file a claim of entitlement to service connection for a right hip disorder until many years after service suggests that such a disorder was not present in service.  

The primary thrust of the Veteran's contentions is that his right hip disorder is the result of his service-connected pes planus.  During his July 2006 and March 2009 hearings on appeal, the Veteran testified that various health care providers had suggested such a relationship.  However, he acknowledged that none had put it in writing.  In this regard, the foregoing post-service treatment records reflecting his VA treatment, as well as that at the Tampa General Hospital, are completely negative for any reports of such a nexus.  

Despite the lack of evidence to corroborate the Veteran's contentions, VA examined the Veteran to determine the nature and etiology of any right hip disorder found to be present.  Those examinations were performed in August 2004, July 2009, and May 2010 and confirmed the presence of degenerative arthritis and avascular necrosis in the Veteran's right hip.  Although those examinations were conducted by three different VA examiners, the examiners concurred that neither of those disorders were related directly to service or to the Veteran's service-connected pes planus.  When considered with the negative findings of a nexus in the post-service treatment records, such conclusions militate strongly against the Veteran's appeal.  

In sum, the preponderance of the competent evidence of record is against a finding of a chronic, identifiable right hip disorder in service or of a nexus between that disorder and service or of a nexus between that disorder and the Veteran's service-connected pes planus.  Therefore, the Board concludes that the Veteran does not meet the criteria for service connection, either on a direct or secondary basis.  Accordingly, service connection for a right hip disorder, diagnosed as degenerative arthritis and avascular necrosis of the right hip, is not warranted; and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 



ORDER

Entitlement to service connection for a right hip disorder is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


